MIDDLETON, J.:
Epitomized Opinion
Action^ to restrain collection of judgment. Lust sued Klein before justice of peace for Clinton Township, Seneca County, Ohio, for $299; damages resulting from an automobile collision. Lust resided in this township. Klein resided in Franklin count; The collision occurred in Bloom Township, Senec County. 'Summons was issued for Klein and serve in Franklin County by Columbus Municipal Com bailiff. Thereafter, Klein, without entering his aj pearance, moved for dismissal on the ground th; the court had no jurisdiction of the subject ma ter. The motion was overruled and on the same da Lust offered testimony and the justice rendere judgment in his favor against Klein for $299 an costs. Then a transcript of the judgment was file in Seneca Common Pleas and execution was_ issue to the sheriff of Franklin county. This action fc injunction followed, and Franklin Common Plea issued a permanent restraining order against co lecting the judgment, the local court holding th; the justice of the peace of Clinton Township, unde neither 6308 or 10225 GC., had neither jurisdict» of the subject matter nor of the parties to the M before him, by which facts the judgment was whdH void. The case was heard on an agreed statemer of facts which were incorporated in 'the bill of ei ceptions. The Court of Appeals in reversing th Common Pleas judgment and dismissing the injunc tion held:
1. The justice of the peace had jurisdiction of th subject matter through the collection occurred i another township.
2. By attempting to enter a special appearanci but moving for the dismissal of the action on th ground that the court had no jurisdiction of th subject matter, thus invoking the action of th court on a matter affecting the merits of the casi the party waived any objection to its jurisdictio over his person and entered his appearance in th action. 29 OS. 614, 37 OS. 366, 39 OS. 257.
3. Sec. 10223 GC. limits and fixes the territori; jurisdiction of the justice of the peace_ but does nc otherwise regulate his jurisdiction. By 10226 G( the justice had jurisdiction of the subject matte: wholly independent of 86308 GC. Contra to 26 G( NS. 94 as to construction of GC. 10223. .